LLC filed a motion to intervene as a real party in interest, claiming to be
                the purchaser of the subject property, and sought leave to file an answer to
                the writ petition. Petitioners oppose the motion to intervene. Having
                considered the parties' arguments, we grant the motion to voluntarily
                dismiss the writ petition and deny the motion to intervene.' Accordingly,
                we dismiss the petition for writ of prohibition. The parties shall bear their
                own costs and fees. NRAP 42(b).
                             It is so ORDERED. 2




                                                               / AA-1n
                                                             Hardesty



                                                             Farraguirre


                                                                                           J.




                      'We note that nothing in this order precludes Ann Road, LLC from
                pursuing any appropriate remedies in the district court.

                      2 In
                         light of this order, we disapprove and deny as moot all other
                pending stipulations and motions, respectively. Further, we vacate the
                temporary stay entered on April 3, 2013.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Kenneth C. Cory, District Judge
                     Kolesar & Leatham, Chtd.
                     Armstrong Teasdale, LLP/Reno
                     Rutan & Tucker, LLP
                     Snell & Wilmer, LLP/Las Vegas
                     Lewis & Roca, LLP/Las Vegas
                     Carbajal & McNutt, LLP/Las Vegas
                     Gerrard Cox Larsen/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A


                                                           MUSE